This is a writ of entry to recover possession of the northerly half of a triangular shaped piece of land situated on the east side of the Androscoggin river in the city of Lewiston. Both the plaintiff and the defendant claim title by deed to 1the tract described in the writ. At. the close of the testimony the presiding Justice directed a verdict for the plaintiff, and the defendant brings the case forward upon exceptions to that ruling.
The plaintiff claims title by virtue of a warranty deed given by G. Henry Jordan and Deborah G. Jordan, dated December 20, 1873, and recorded December 21, 1873, to George W. Jordan, who died in 1905, leaving a will under which will the plaintiff claims to hold the premises described in the writ. Exceptions sustained.